DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2021/0168398 A1) in view of Coban et al. (US 2019/0253703 A1).

Regarding claim 1, Ahn discloses a method of video processing (see 100 in fig. 1), comprising: determining, for a conversion between a video block of a video and a bitstream of the video using a geometry partition mode in which the video block is partitioned into at least a first prediction partition (e.g. see “PART_0” in fig. 3A) and a second prediction partition (e.g. see “PART_1” in fig. 3A), a final prediction block (e.g. see “final prediction block” in ¶ [0175]) from a first prediction block (e.g. see “predSample1” in ¶ [0175]) and a second prediction block (e.g. see “predSample2” in ¶ [0175]) from motion information that is different from a first set of motion information (e.g. see “motion information in the L0” in ¶ [0145]) derived for sample positions of the first prediction partition, a second set of motion information (e.g. see “motion information in the L1” in ¶ [0145]) derived for sample positions of the second prediction partition; and performing the conversion based on the final prediction block (see 120 or 125 with 130-165 in fig. 1); wherein the video block is coded using a multi-hypothesis technique (see 120-125 in fig. 1), and wherein the second prediction block is uni-predictively or bi-predictively generated (see 120-125 in fig. 1) using a motion vector or a reference picture different from the first set of motion information and the second set of motion information (see S410-S420 in fig. 4).
Although Ahn discloses the overlapping block motion compensation (see fig. 8), it is noted that Ahn does not disclose wherein the conversion is further based on an overlapped block motion compensation (OBMC) rule that specifies whether use of OBMC coding is enabled at sample positions of the video block.
However, Coban discloses a motion compensation system wherein the conversion is further based on an overlapped block motion compensation (OBMC) rule that specifies whether use of OBMC coding is enabled at sample positions of the video block (e.g. see ¶ [0102]), and wherein the OBMC rule specifies that at least one of the followings: the OBMC coding is disabled for the conversion due to the video block using the geometry partition mode (e.g. see ¶ [0102]); and OBMC coding is disabled at sample positions in the weighted region of the video block and enable OBMC at remaining sample positions (e.g. see ¶ [0102]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Coban teachings of OBMC into Ahn motion compensating for the benefit of eliminating prediction of the current block from uncorrelated neighboring faces.

Regarding claim 2, Ahn further discloses wherein the second prediction block is generated using a third set motion information for the first prediction partition and a fourth set of motion information for the second prediction partition (see diagonal C and D in fig. 7).

Regarding claim 3, Ahn further discloses samples of the final prediction block in the first and second prediction partitions excluding the weighted area are generated from the first prediction block or the second prediction block (see “1” and “2” in fig. 8); and wherein, for samples in the weighted area, a weighted prediction from the first prediction block and the second prediction block is used (see “1” in fig. 8; e.g. see eq. 3); wherein the weighted area crosses the boundary of two prediction partitions (see “1” in fig. 8).


Regarding claim 10, Ahn further discloses wherein an indication in the bitstream signals use of the geometry partitioning mode for the video block (e.g. see ¶ [0106]).

Regarding claim 11, Ahn further discloses wherein the indication is at a sequence parameter set level or a picture parameter set level or a video parameter set level or a picture header or a slice header or a tile group header or a coding tree unit level (e.g. see ¶ [0119]).

Regarding claim 12, Ahn further discloses wherein the geometry partition mode is disabled due to the video block satisfying a size condition (e.g. see ¶ [0107]).

Regarding claim 13, Ahn further discloses wherein the size condition specifies not to use the geometry partition mode due to the video block having a size greater than a first threshold (e.g. see ¶ [0109]).

Regarding claim 14, Ahn further discloses wherein the size condition specifies not to use the geometry partition mode due to the video block having a size less than a second threshold (e.g. see ¶ [0108]).

Regarding claim 15, Ahn further discloses wherein the geometry partition mode is disabled for the video block due to the video block having a pre-defined width to height ratio (e.g. see ¶ [0109]).

Regarding claim 16, Ahn further discloses wherein the geometry partition mode comprises a triangular partitioning mode (e.g. see fig. 3A).

Regarding claim 17, Ahn further discloses wherein the conversion comprises encoding the video into the bitstream (see 165 in fig. 1).

Regarding claim 18, Ahn further discloses wherein the conversion comprises decoding the bitstream to generate pixel values of the video (see 210 in fig. 2).

Regarding claim 19, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Coban in view of Helle et al. (US 2013/0039423 A1).

Regarding claim 6, although Ahn discloses comprising: determining whether a generalized bi prediction (GBi) weighting factors (e.g. see ¶ [0116]) from motion candidates used for motion information derivation for the prediction partition is enabled at sample positions of the video block according to an inheritance rule (e.g. see ¶ [0148]), it is noted that Ahn does not provide the particular wherein the GBi is an inheritance GBi.
However, Helle discloses a coding technique wherein the GBi is an inheritance GBi (see 552 in fig. 13).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Helle teachings of inheritance GBi into Ahn motion vector determination for the benefit of improving coding efficiency utilizing neighboring motion vector.

Regarding claim 7, the reference further discloses wherein the inheritance rule specifies that at least one of the followings: the inheritance is disabled for all positions of the video block; the inheritance is enabled for all positions of the video block; and the inheritance is disabled for samples positions outside the weighted area of the video block and enabled at sample positions in the weighted area, wherein the weighted area crosses the boundary of two prediction partitions (see Ahn inheritance is enabled for all positions of the video block in fig. 8).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Coban in view of Sato (US 2013/0279586 A1).

Regarding claim 8, although Ahn discloses wherein the geometric partitioning mode and each splitting pattern divides the video block into two or more partitions (see fig. 3A), it is noted that Ahn does not disclose wherein the partition mode includes multiple splitting patterns.
However, Sato discloses an image geometric processing wherein the partition mode includes multiple splitting patterns (see figs. 3 and 5).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sato teachings of geometric partitions into Ahn geometric partition for the benefit of expanding geometry motion partitioning with less amount of computation to other geometry.

Regarding claim 9, Ahn further discloses wherein at least one of the two or more partitions is non-square and non-rectangular (see fig. 3A).

Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. Applicant first argued that “Ahn does not disclose (i) “determining... ...a final prediction block from a first prediction block and a second prediction block from motion information that is different from a first set of motion information derived for sample positions of the first prediction partition, a second set of motion information derived for sample positions of the second prediction partition” of the amended claim 1” because “Ahn, at para. [0145], discloses “the first partition of the current block may refer to only motion information in the L0 direction of the merge candidate specified by the merge index (mergeldx1), and the second partition may refer to only motion information in the L1 direction of the merge candidate specified by the merge index (mergeldx2)”, However, there is no teaching that the “motion information” is different from motion information in the LO and motion information in the L1, nor does it disclose that the final prediction block is determined according to “motion information” that is different from motion information in the LO and motion information in the L1”. The Examiner respectfully disagrees. It appears Applicant argument is based narrow interpretation of the term “different”. However, this is not the only way to interpret the term. The Examiner interpreted the term “different” as in different in usage or association, wherein Ahn ¶ [0145] clearly shows the motion information L0 and L1 are of different usage or association to different merge index.
Applicant secondly argued that “Ahn does not disclose (ii) “wherein the video block is coded using a multi-hypothesis technique” of the amended claim 1” because “Ahn, in FIG. 1, merely disclose inter and intra prediction unit, etc., but it does not mention “multi-hypothesis technique”. The Examiner respectfully disagrees. It appears again that Applicant argument is based narrow interpretation of the term “multi-hypothesis technique”. However, this is not the only way to interpret the term. The Examiner interpreted the term “multi-hypothesis technique” as prediction mode hypothesis technique, which is estimating intra and inter modes, wherein the two modes are multiple modes.
Applicant thirdly argued that “Ahn fails to disclose (i11) “wherein the second prediction block is uni-predictively or bi-predictively generated using a motion vector or a reference picture different from the first set of motion information and the second set of motion information” of the amended claim 1” because “Ahn, in FIGs. 1 and 4, merely disclose “derive motion information from merge candidate list’ and “perform inter predication using motion information’, that is, performing inter prediction of the current block using the derived motion information, but there is no teaching or suggestion that the second prediction block is uni-predictively or bi-predictively generated using a motion vector or a reference picture different from the first set of motion information and the second set of motion information”. The Examiner respectfully disagrees. Applicant third argument is based on the premise of the first and second arguments. Applying the Examiner rebuttal for the first and second arguments above. Anh does disclose wherein the second prediction block is uni-predictively or bi-predictively generated (e.g. see inter prediction 120 in fig. 1) using a motion vector or a reference picture different from the first set of motion information and the second set of motion information (see S410-S420 in fig. 4). Therefore, the Examiner maintains that all limitations are met.
Next Applicant argued that Ahn and Coban, alone or in combination, also fail disclose or teach “the OBMC coding is disabled for the conversion due to the video block using the geometry partition mode” of the amended claim 1” because “Ahn, in FIG.3A, is related to geometry partition, but does not mention OBMC. Due to the lack of the teaching of disabling OBMC due to the video block using the geometry partition mode in both Ahn and Coban”. The Examiner respectfully disagrees. Ahn does disclose overlapping block motion compensation (see fig. 8, wherein the pixel labelled 1 is the overlapping of block of fig. 3 Part_0 and Part_1). 
Applicant followed that the argument that because of the above argument, there would have been no rationale basis for one of skill in the art to draw the conclusion that combining Ahn and Coban, will result in the feature that “OBMC coding is disabled at sample positions in the weighted region of the video block and enable OBMC at remaining sample positions” of the amended claim 1”. The Examiner respectfully disagrees. Linking the above rebuttal, it is obvious to one of ordinary skill in the art to incorporate Coban teachings of OBMC into Ahn motion compensating for the benefit of eliminating prediction of the current block from uncorrelated neighboring faces.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lin et al. (US 2021/0076061), discloses video processing with overlapped block motion compensation.
2.	Chujoh et al. (US 2021/0067798), discloses OBMC coding.
3.	Abe et al. (US 2020/0359048), discloses geometric coding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485